1 FLORIDA DEPARTMENT OF STATE Division of Corporations August 4, 2011 WAYNE ANDERSON US NATURAL GAS CORP 1, FL 33704 Re: Document Number P08000032840 The Articles of Amendment to the Articles of Incorporation of US NATURAL GAS CORP, a Florida corporation, were filed on August 3, 2011. Should you have any questions regarding this matter, please telephone (850) 245­6050, the Amendment Filing Section. Teresa Brown Regulatory Specialist II Division of Corporations Letter Number: 211A00018339 2 COVER LETTER TO: Amendment Section Division of Corporations NAME OF CORPORATION: US Natural Gas Corp DOCUMENT NUMBER: P08000032840 The enclosed Articles of Amendment and fee are submitted for filing. Please return all correspondence concerning this matter to the following: Wayne Anderson Name of Contact Person US Natural Gas Corp Firm/ Company 1717 Dr. Martin Luther King Jr. St N Address St. Petersburg, FL 33704 City/ State and Zip Code info@usnatgascorp.com E-mail address: (to be used for future annual report notification) For further information concerning this matter, please call: Wayne Anderson at ( 727) 824-2800 Name of Contact Person Area Code & Daytime Telephone Number Enclosed is a check for the following amount made payable to the Florida Department of State: þ $35 Filing Fee o $43.75 Filing Fee & o $43.75 Filing Fee & o $52.50 Filing Fee Certificate of Status Certified Copy Certificate of Status (Additional copy is enclosed) Certified Copy Mailing Address Amendment Section Division of Corporations P.O. Box 6327 Tallahassee, FL 32314 Street Address Amendment Section Division of Corporations Clifton Building 2661 Executive Center Circle Tallahassee, FL 32301 3 FILED 2011 AUG -3 PM 3:53 SECRETARY OF STATE TALLAHASSEE, FLORIDA Articles of Amendment to Articles of Incorporation of US Natural Gas Corp (Name of Corporation as currently filed with the Florida Dept. of State) P08000032840 (Document Number of Corporation (if known) Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the following amendment(s) to its Articles of Incorporation: A.If amending name, enter the new name of the corporation: The new name must be distinguishable and contain the word "corporation." "company," or "incorporated" or the abbreviation "Corp," "Inc.," or Co.," or the designation "Corp." "Inc," or "Co". A professional corporation name must contain the word "chartered," "professional association," or the abbreviation "P.A." B.Enter new principal office address, if applicable:(Principal office address MUST BE A STREET ADDRESS ) C.Enter new mailing address, if applicable:(Mailing address MAY BE A POST OFFICE BOX) D.If amending the registered agent and/or registered office address in Florida, enter the name of the new registered agent and/or the new registered office address: Name of New Registered Agent: New Registered Office Address: (Florida street address) , Florida (City)(Zip Code) New Registered Agent's Signature, if changing Registered Agent: I hereby accept the appointment as registered agent. I am familiar with and accept the obligations of the position. Signature of New Registered Agent, if changing 4 If amending the Officers and/or Directors, enter the title and name of each offi,director being removed and title, name, and address of each Officer and/or Director being added: (Attach additional sheets, if necessary) Title Name Address Type of Action o Add oRemove oAdd o Remove o Add o Remove E. If amending or adding additional Articles, enter change(s) here: (attach additional sheets, if necessary). (Be specific) Please see attached Amendment to Article 5 of the Articles of Incorporation. In summary, the authorized common shares has been increased from 300,000,000to 500,000,000. There are no further changes to Article 5. F. If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself: (if not applicable, indicate N/A) 5 The date of each amendment(s)adoption: August 2, 2011 (date of adoption is required) Effective date if applicable: August 2, 2011 (no more than 90 days after amendment file date) Adoption of Amendment(s) (CHECK ONE) þ The amendment(s) was/were adopted by the shareholders. The number of votes cast for the amendment(s) by the shareholders was/were sufficient for approval. o The amendment(s) was/were approved by the shareholders through voting groups. The following statement must he separately provided for each voting group entitled to vote separately on the amendment(s): "The number of votes cast for the amendment(s) was/were sufficient for approval by (voting group) q The amendment(s) was/were adopted by the board of directors without shareholder action and shareholder action was not required. q The amendment(s) was/were adopted by the incorporators without shareholder action and shareholder action was not required. Dated: August 2, 2011 Signature /s/Wayne Anderson (By a director, president or tithe officer— if directors or officers have not been selected, by an incorporator — i in the hands of a receiver, trustee, or other court appointed fiduciary by that fi•ciary) Wayne Anderson (Typed or printed name of person signing) President (Title of person signing) 6 ARTICLE 5 — CORPORATE CAPITALIZATION The Corporation is authorized to issue two classes of stock. One class of stock shall be common stock, par value $0.001, of which the Corporation shall have the authority to issue 500,000,000 shares. The second class of stock shall be preferred stock, par value $0.001, of which the Corporation shall have the authority to issue 5,000,000 shares. The Board of Director(s) of the Corporation may authorize the issuance from time to time of shares of its stock of any class, whether now or hererafter authorized, or securities convertible into shares of its stock of any class, whether now or hereafter authorized, for such consideration as the Board of Director(s) may deem advisable, subject to such restrictions or limitation, if any, as may be set forth in the bylaws of the Corporation. Of the 5,000,000 shares of preferred stock authorized, 3,000,000 shall be designated as Series A Preferred Stock, 300,000 shall be designated as Series B Preferred Stock and 1,000,000 shall be designated as Series C Preferred Stock which series shall have the designations, powers, preferences and relative and other special rights and the following qualifications, limitations and restrictions set forth below: The foregoing Amendment was adopted by the Board of Directors of the Company pursuant to the Florida Business Company Act on August 2, 2011 and approved by a majority of the shareholders of the Company's stock. Therefore, the number of votes cast for the Amendment to the Company's Articles of Incorporation was sufficient for approval. IN WITNESS WHEREOF, the Company has caused this Amendment to its Articles of Incorporation to be executed by its duly authorized officer this August 2, 2011. US Natural Gas By: /s/Wayne Anderson Wayne Anderson President 7
